Matter of Ashley D.W. (Marcus W.) (2015 NY Slip Op 00382)





Matter of Ashley D.W. (Marcus W.)


2015 NY Slip Op 00382


Decided on January 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2013-08354
 (Docket No. B-9855-11)

[*1]In the Matter of Ashley D.W. (Anonymous). Westchester County Department of Social Services, respondent; 
andMarcus W. (Anonymous), appellant.


Maria J. Frank, Yorktown Heights, N.Y., for appellant.
Robert F. Meehan, County Attorney, White Plains, N.Y. (James Castro-Blanco and Linda M. Trentacoste), for respondent.
Judith A. Kaufman, White Plains, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Westchester County (Michelle I. Schauer, J.), entered June 24, 2013. The order, upon a prior order finding that the father had permanently neglected the subject child, terminated the father's parental rights and directed that the custody and guardianship of the subject child be transferred to the Westchester County Department of Social Services for the purposes of adoption.
ORDERED that the order is affirmed, without costs or disbursements.
In this proceeding pursuant to Social Services Law § 384-b, the Family Court properly determined that the best interests of the subject child would be served by terminating the father's parental rights and freeing the child for adoption by her foster parent (see Matter of Yamilette M.G. [Marlene M.], 118 AD3d 698, 700). Contrary to the father's contention, a suspended judgment was not appropriate in light of his lack of insight into his problems and his failure to address the primary issues which led to the child's removal in the first instance (see Matter of Christopher T. [Margarita V.], 94 AD3d 900, 901; Matter of Zechariah J. [Varlrick J.], 84 AD3d 1087, 1088-1089).
The father's remaining contentions are without merit.
DILLON, J.P., CHAMBERS, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court